 LOS ANGELES BLDG. & CONST. TRADES COUNCIL413(b)Mail to said Regional Director signed copies of said notice for posting byRespondent Hamm at its Houston, Texas,brewery, it being willing.(c)Notify said Regional Director,inwriting,within 20 days from the receiptof this Recommended Order,what steps it has taken to comply herewith.'(The complaint,insofar as it alleges violations of Section 8(b)(2) and(3) of theAct by Respondent Union,and of Section 8(a) (1) and(3) by Respondent Hamm, ishereby dismissed.1s In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read. "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 111,INTERNATIONAL UNION OF UNITEDBREWERY, FLOUR,CEREAL, SOFT DRINK AND DISTILLERY WORKERS OF AMERICA,AFL-CIO, AND TO ALL EMPLOYEES OF THEO HAMM BREWING COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby give notice that,WE WILL NOT deny or threaten to deny to any employee his fair share of workbased upon that employee's lack of membership in or opposition to the policiesof our Union.WE WILL NOT cause or threaten to cause Theo Hamm Brewing Company todiscriminate in regard to the tenure of employment of any employee because ofthat employee's refusal to join our Union.WE WILL NOT in any like or related manner restrain or coerce employees ofTheo Hamm Brewing Company in the exercise of their rights guaranteed underSection 7 of the Act.LOCAL 111,INTERNATIONAL UNION OF UNITED BREWERY,FLOUR, CEREAL,SOFT DRINK AND DISTILLERY WORKERSOF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 6617Federal Office Building, 515 Rusk Avenue,Houston,Texas,Telephone No. CA8-0611,Extension 4271, if they have any question concerning this notice or com-pliance with its provisions.Los Angeles Building and Construction Trades Council [CouchElectric Company,Inc. and Builders of Melody Homes andApartments,Inc.]andJones and Jones,Inc., and InterstateEmployers Association,Inc.CaseNo. 21-CC-720. ''larch 3,1965DECISION AND ORDERUpon charges filed by Jones and Jones, Inc., and InterstateEmployers Association, Inc., herein collectively called Jones, theGeneral Counsel for the National Labor Relations Board, by theActingRegional Directorfor Region 21, issued a complaint againstLos AngelesBuildingand Construction Trades Council, hereincalled the Respondent, alleging that the' Respondent had engagedin and was engaging in unfair labor practices within the meaning151 NLRB No. 46. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 8(b) (4) (i), and (ii) (A) and (B) of the National LaborRelations Act, as amended.The Respondent filed an answer to thecomplaint denying the commission of the alleged unfair laborpractices.On August 25, 1964, a hearing was held before Trial ExaminerE. Don Wilson.At the hearing, in which the General Counsel,the Charging Party, and the Respondent appeared and participated,the parties entered into stipulations relating to pertinent facts,waived further hearing before the Trial Examiner, and agreedthat the record in this case was to consist of the aforesaid stipula-tions and the exhibits introduced into evidence.On August 27, 1964,the parties executed a joint motion to transfer the proceedingdirectly to the Board for findings of fact, conclusions of law; andfor the issuance by the Board of a Decision and Order. In saidmotion, which was filed with the Board on August 28, 1964, theparties agreed to waive the issuance of a Trial Examiner's Decision.The Board, on September 1, 1964, issued an Order granting themotion and transferred the case to itself.Thereafter, briefs werefiled by the Respondent and the General Counsel.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andBrown].Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSBuilders of Melody Homes and Apartments, Inc., herein calledMelody, a California corporation with its principal place of businessatBellflower, California, is a builder, developer, and subdividerin the building and construction industry.At all times materialherein,Melody has been the general contractor in the constructionof an apartment building in Whittier, California. In connectionwith this project, Melody subcontracted portions of the work to beperformed at the construction site to various employers, the electricalwork being subcontracted to Couch Electric Company, Inc., hereincalled Couch, the plumbing work to Assured Plumbing Contractors,herein called Assured, and the roofing work to Olsen Roofing Co.,herein called Olsen.Couch, a California corporation with its principal place of businessin South Gate, California,is anelectrical contractor in the buildingand construction industry.During the calendar year 1963, Couchpurchased and received goods, materials, and supplies valued inexcess of $50,000 which were shipped to it from point outside the LOS ANGELES BLDG. & CONST. TRADES COUNCIL415State of California or which it purchased from suppliers whohad received said goods directly from points outside the Stateof California.We find that Couch is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction in this proceeding.Wealsofind that Couch, Melody, Assured, and Olsen are personsengaged in commerce or in an industry affecting commerce withinthe meaning of Section 8(b) (4) of the Act.H. THE LABOR ORGANIZATION INVOLVEDWe find that the Respondent, Los Angeles Building and Con-struction Trades Council, is a labor organization within the mean-ing of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The factsAs noted above, Melody, the general contractor for the constructionof a 28-unit apartment building inWhittier,California, sub-contracted the electrical work to Couch, the plumbing work toAssured, and the roofing work to Olsen. On March 4, 1964, whileemployees of Couch, Assured, and Olsen were working on the job-site,Respondent engaged in picketing activities at the project.'Upon observing the pickets, an official of Melody inquired of arepresentative of the Respondent as to the reason for the picketingand was told that Melody would have to sign a collective-bargainingcontract, containing certain pertinent provisions quoted below, toget the pickets removed.Melody was also told by Respondent thatCouch could finish the job on the project, but that Melody couldnot use Couch's services in the future.On March 6, 1964, Melody signed the contract proposed byRespondent and the pickets were removed 2The pertinent termsof this contract, referred to as the "short-form" agreement, are asfollows :I.This agreement shall apply to and cover all building andconstructionwork performed by the Employer, Developerand/or Owner-Builder within the jurisdiction of any unionaffiliated with the Councils and the contracting or subcontract-ing of work to be done at the site of the construction, altera-tion,painting, repair or demolition of a building or otherwork.IThe picketsigns read:"Melody Homes Unfair to Los AngelesBuilding and Con-struction Trades Council.No Agreement."2 Prior to March 6, Melody had no bargaining contract with Respondentor any of itsaffiliates, and Couch has never had any such contract. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. The Employer,Developer and/or Owner-Builder agreesthat he shall contract or subcontract work as provided inArticle I only to a person, firm, partnership or corporationthat is party to an executed,current agreement with theappropriate union having work and territorial jurisdiction,affiliated with the Council in which area the work is performed.V. The Employer,Developer and/or Owner-Builder agreesthat in the event he contracts or subcontracts any work soprovided in Article I there shall be contained in his contractwith the subcontractor a provision that the subcontractor shallbe responsible for the payment of all wages and fringe benefitsprovided under the agreement with the appropriate Unionaffiliatedwith the Council.In the event that any subcon-tractor fails to pay the wages or fringe benefits providedunder the agreement with the appropriate Union affiliated withthe Council,the Employer,Developer and/or Owner Buildershall become liable for the payment of such sums and suchsums shall immediately become due and payable by the Em-ployer,Developer and/or Owner-Builder,provided,however,he shall be notified of such nonpayment by registered letterby the appropriate union no later than 90 days after noticeof and/or completion of the entire project.Ix... .The Employer,Developer and/or Owner-Builder furtheragrees that on all his jobs he, all of his contractors andsubcontractorswillabide by all local,State and Federalhealth, safety and sanitary regulations,and in the event thatthere are any conditions which may be or tend to be detrimentalto the employees'health, safety,morals or reputation, it isagreed that the employee shall not be required to work undersuch conditions.It is further agreed than no employee shallbe required to cross any picket line or enter any premises atwhich there is a picket line authorized or approved by theCouncils, individually or collectively, or authorization by anyCentral Labor Body in the area covered by this Agreement.The Employer,Developer and/or Owner-Builder agrees that hewill not assign or require any employee covered by this agree-ment to perform any work or enter premises under any of thecircumstances above described.During the time of any viola-tion of any of the provisions of this Agreement by theEmployer, Developer and/or Owner-Builder,contractor or sub-contractor,whether created by their executed, current agree-ments or otherwise,the affiliatedUnions shall be released andrelieved of any obligation to furnish workmen to any of them. LOS ANGELES BLDG. & CONST. TRADES COUNCIL417B. Contentions of the parties and concluding findingsThe General Counsel contends that, even though paragraphsIV and V of the March 6 agreement between Melody and Respond-ent are lawful as "hot cargo" clauses falling within the con-struction industry proviso to Section 8(e) of the Act,3 the Respond-ent violated Section 8(b) (4) (i) and (ii) (A) by its resort to picket-ing to obtain an agreement containing such clauses.Regardingthe picket line portion of paragraph IX of the same agreement,it is contended that the Respondent violated Section 8 (b) (4) (i)and (ii) (A) because an object of the picketing was to force Melodyto enter into an agreement containing a picket line clause whichisnot protected by the foregoing proviso and is therefore pro-scribed by Section 8(e).The General Counsel further contendsthat the Rsepondent, by its picketing and certain statements toMelody, also violated Section 8(b) (4) (i) and (ii) (B), because itsconduct was for an object proscribed by the secondary boycottprovisions of the Act.The Respondent contends that its conduct was lawful as itssole object was to obtain an agreement protected by the constructionindustry proviso to Section 8(e) of the Act.Section 8(b) (4) (A) :We find, on the basis of the Board's recentdecision inCentlivreVillage Apartments,ithat the Respondent'spicketing to obtain the subcontracting clauses contained in para-graphs IV and V of the March 6 agreement did not violate theAct as alleged. In theCentlivrecase, the Board had occasion toreexamine its position inColson and Stevens,-'and concluded thatpicketing to obtain a contract clause which was protected by theconstruction industry proviso to Section 8(e), as admittedly areparagraphs IV and V herein, did not violate Section 8 (b) (4) (A)."A different conclusion, however, is called for with respect toparagraphIX'spicket line provision.The same contractual pro-vision was before the Board recently inPortofinoMarina,Jones3 Section 8(e), in materialpart,reads as follows:It shall be an unfair labor practicefor any labor organizationand any employerto enter intoany contractor agreement,express or implied,whereby such employerceases or refrainsor agreesto cease or refrain from handling, using,selling, trans-porting orotherwisedealing in any of the productsof any otheremployer, or tocease doing businesswith any otherperson,and any contractor agreement enteredinto heretofore or hereaftercontainingsuch an agreement shall be to such extentunenforcibleand void:Provided,That nothing in this subsection(e)shall applyto an agreement between a labor organization and an employer in the constructionindustry relating to the contracting or subcontracting of work to be done at thesite of the construction,alteration,painting,or repair of a building,structure, orother work....[Emphasis supplied.]4NortheasternIndiana Buildingand Construction Trades Council(Centlivre VillageApartments),148 NLRB 8546Construction,Production&MaintenanceLaborersUnion Local383, etal.(Colsonand Stevens ConstructionCo., Inc), 137 NLRB 1650'The submission of the instant case preceded the Board's decision inCentlivre.783-133-66-vol. 151-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Jones, Inc.7Itwas there held that insofar as the contractprovides that no employee need cross any picket line which isauthorized by the Respondent or its affiliates, it is violative ofSection 8(e) since the clause in its "broad scope can be read asapplying to unlawful secondary picketing."Accordingly, we con-clude that the Respondent's picketing to obtain an agreement con-taining provisions prohibited by Section 8(e) is violative of Section8(b) (4) (i) and (ii) (A) of the Act.Section 8(b) (4) (B) :The General Counsel argues that theRespondent's conduct, particularly its statement toMelody afterits demand for a contract that Couch, the electrical subcontractor,could finish the job on the project, but that Melody could not useCouch in the future, violated Section 8(b) (4) (i) and (ii) (B) ofthe Act, as an object thereof was (a) to force or require Assured,the plumbing subcontractor, and Olsen, the roofing subcontractor,to cease doing business with Melody in order to compel Melodyto cease doing business with Couch; and (b) to force or requireMelody to cease doing business with Couch and with other employ-erswho had no agreement with Respondent or its affiliates.Wedo not agree.It has been found that an object of the Respondent's conductunder consideration here was directed at forcing Melody to enterinto a hot cargo agreement and that, to the extent that the Respond-ent was seeking acceptance of subcontracting clauses IV and V,its efforts were lawful. If, however, the Respondent's picketinghad a further object of forcing Melody to cease doing businesswith Couch, the finding of a violation of Section 8(b) (4) (B) would,of course, be warranted."But we do not believe that the recordsupports the finding of such an additional object. It is notestablished by the picketing to obtain the subcontracting provisionsof the March 6 contract, and there is no other evidence upon whichto base such an inference.Although Couch was the only identifiablesubcontractor on the project with whom the Respondent had nocontract, the Respondent was not simultaneously seeking any term-ination of the business relationship between Melody and Couchon the Whittier job involved here. Indeed, the Respondent expresslystated that it was not opposed to Couch's completion of its workon the project, and the picketing ceased after Melody signed thecontract.Respondent's remark that Melody could not use Couchin the future was but an explanation of Melody's obligation undertheMarch 6 agreement as to future subcontracts.Under theT Los Angeles Building d Construction Trades Council,et al. [Portofino Hartna](Jonesand Jones,Inc.),150 NLRB 1590.8Northeastern Indiana Building and Construction Trades Council,etal(CentlivreVillage Apartments),supra. LOS ANGELES BLDG. & CONST. TRADES COUNCIL419circumstances, we find that the Respondent did not violate Section8(b) (4) (i) and (ii) (B) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with the operations of the companies hereininvolved, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and thefree flow thereof.V. THE REMEDYHaving foundthat theRespondent violated Section 8(b) (4) (i)and (ii) (A) of the Act,we shall order it to cease and desist there-from and take certain affirmative action designed to effectuate thepurposes of the Act.CONCLUSIONS OF LAW1.Couch is engaged in commerce within the meaning of Section2(6) and (7) of the Act and Couch, Melody, Assured, and Olsenare engaged in commerce or in an industry affecting commercewithin the meaning of Section 8(b) (4) of the Act.2.The Respondent is a labor organization within the meaningof Section 2 (5) of the Act.3.By picketing the Melody construction project with an objectof forcing or requiring Melody to enter into an agreement pro-hibited by Section 8(e) of the Act, the Respondent has engagedin unfair labor practices within the meaning of Section 8 (b) (4) (i)and (ii) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7)of the Act.5.The Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(b) (4) (i) and (ii) (B) of theAct.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby ordersthat the Respondent, Los Angeles Building and Construction TradesCouncil, its officers, agents, and representatives, shall:1.Cease and desist from :(a)Engaging in, or inducing or encouraging individualsemployed by Builders of Melody Homes and Apartments, Inc.,Couch Electric Company, Inc., Assured Plumbing Contractors,Olsen Roofing Co., or any other person engaged in commerce or in 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDan industry affecting commerce, to engage in a strike orrefusalin the course of their employment to use, manufacture, process,transport, or otherwise handle or workon materials,or to performany services; and from threatening, coercing, or restraining theaforesaid employers or persons; where an object in either caseis to force or require Melody to enter into any agreement prohibitedby Section 8 (e) of the Act.(b)Maintaining, giving effect to, or enforcing the picket lineprovision of paragraph IX of the agreement entered into on March 6,1964, by the Respondent and Melody, insofar as it is violative ofSection 8 (e) of the Act.2.Take the following affirmative action which the Board findswill effectuate the purposes of the Act :(a)Post in conspicuous places at the separate business officesand meeting halls of the Respondent and eachof its affiliates,including all places where notices to their respectivemembers arecustomarily posted, copies of the attached notice marked "Appendix." "Copies of said notice, to be furnished by theRegionalDirectorforRegion 21, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted immediately uponreceipt thereof, and be maintained at the variousaforesaid placesfor 60 consecutive days.Reasonable steps shall be taken by theRespondent and each affiliate to insure that such notices are notaltered, defaced, or covered by any other material.(b)Sign and mail copies of said notice to the Regional Directorfor Region 21 for posting by Melody, Couch, Assured, and Olsen,the companies willing, at all locations where notices to theirrespective employees are customarily posted.(c)Notify the Regional Director for Region 21, in writing,within 10 days from the date of this Order, what steps the Respond-ent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed, insofar as it alleges violations other than those foundherein.s In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for thewords "a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order "APPENDIXTo ALL OUR AFFILIATES AND MEDIBERS AND ALL EE,irProrrrsPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the purposes of the 'NationalLabor Relations Act, as amended, we, hereby notify you that:IVE WILL NOT engage in, or induce or encourage individualsemployed by Builders of Melody Homes and Apartments, Inc., AMERICAN OIL COMPANY421Couch Electric Company, Inc., Assured Plumbing Contractors,Olsen Roofing Co., or any other person engaged in commerce orin an industry affecting commerce, to engage in, a strike orrefusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on materials,or to perform any services; or threaten, coerce, or restrainthe aforesaid employers or persons; where an object in eithercase is to force or require Melody to enter into any agreementprohibited by Section 8(e) of the Act.WE WILL NOT maintain, give effect to, or enforce paragraphIX of the agreement entered into between us and Melody,insofar as it is violative of Section 8(e) of the Act.Los ANGELES BUILDING AND CONSTRUCTIONTRADES COUNCIL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Eastern Columbia Building, 849 South Broadway, Los An-geles,California, Telephone No. 688-5204, if they have any questionsconcerning this notice or compliance with its provisions.American Oil CompanyandIndependent Petroleum Workers ofAmerica, Inc., Local No. 1, affiliated with Independent OilWorkers Union.Case No. 13-CA-5611.March 3, 1965DECISION AND ORDEROn April 8, 1964, Trial Examiner Abraham H. Maller issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had not violated the National Labor Relations Act as allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel and the Charging Partyfiled exceptions to the Trial Examiner's Decision and briefs insupport thereof.Respondent filed cross-exceptions and a brief insupport of the Trial Examiner's Decision.'1Respondent's request for oral argument is hereby denied, as the record,exceptions,and briefs adequately present the issues and the positions of the parties.151 NLRB No. 45.